           Case 2:19-cv-01869-RAJ-JRC Document 87 Filed 08/31/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      STEPHANIE TAYLOR, et. al.,
                                                             CASE NO. 2:19-cv-01869-RAJ-JRC
11                             Plaintiffs,
                                                             ORDER DENYING
12              v.                                           RECONSIDERATION
13      ROSS MACDOUGALL, et al.,

14                             Defendants.

15

16          This matter is before the Court on plaintiffs’ motion for reconsideration (Dkt. 76) of the

17   Court’s order denying her motion for a protective order and striking her motion to admit

18   evidence. Dkt. 72.

19          Plaintiffs’ motion for a protective order requested that the Court seal various documents;

20   however, because plaintiffs neither complied with the procedure for requesting that documents

21   be sealed nor showed good cause to seal the documents, the Court denied the motion. See Dkt.

22   72. The Court also struck the motion to admit evidence because the motion contained

23

24


     ORDER DENYING RECONSIDERATION - 1
            Case 2:19-cv-01869-RAJ-JRC Document 87 Filed 08/31/20 Page 2 of 2



 1   unredacted personal information and because plaintiffs had not obtained leave of court to file the

 2   motion under seal. See Dkt. 72, at 1–2.

 3          Plaintiffs now request reconsideration and appear to assert that they were prejudiced

 4   because defendants belatedly filed certain responses to plaintiffs’ motions. See Dkt. 76, at 2.

 5   However, defendants’ responses were timely filed. The Court notes that, contrary to plaintiffs’

 6   argument, plaintiffs’ motion to admit evidence was noted for consideration on July 17, 2020.

 7   Dkt. 62.

 8          Moreover, plaintiffs’ arguments do not address the bases for the Court’s order denying

 9   the motion for a protective order and striking the motion to admit evidence. Thus plaintiffs have

10   not shown that reconsideration is appropriate. See Local Civil Rule 7(h)(1) (“The court will

11   ordinarily deny such motions in the absence of a showing of manifest error in the prior ruling or

12   a showing of new facts or legal authority which could not have been brought to its attention

13   earlier with reasonable diligence.”)]

14          Therefore, the motion for reconsideration (Dkt. 76) is denied.

15          Dated this 31st day of August, 2020.

16

17

18                                                        A
                                                          J. Richard Creatura
19
                                                          United States Magistrate Judge
20

21

22

23

24


     ORDER DENYING RECONSIDERATION - 2
